Citation Nr: 0122580	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  99-04 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased (compensable) rating for malaria.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from June 1941 until November 
1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.  

The Board notes that the veteran had requested a hearing 
before a Member of the Board, but in correspondence dated 
November 1999, he withdrew this request, stating his 
preference for an RO hearing.  Such a hearing was conducted 
at the RO in St. Louis in January 2000, and a copy of the 
transcript is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  The veteran's malaria is productive of subjective 
complaints of annual attacks characterized by fever, chills, 
and bone and muscle aches; there is no evidence of active 
disease, abnormal blood smears, or any residual damage, such 
as liver or spleen damage.  


CONCLUSION OF LAW

The schedular criteria for entitlement to a compensable 
evaluation for malaria have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.321, Part 4, including § 4.88b, Diagnostic Code 6304 
(2000); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to an increased rating for 
service-connected malaria, currently evaluated as 
noncompensable.  Specifically, the veteran complains of 
attacks characterized by fever, chills, and bone and muscle 
aches. 

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5103A 
(West Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159).  This law sets 
forth requirements for assisting a claimant in developing the 
facts pertinent to his or her claim.  The Board finds that 
while this law was enacted during the pendency of this 
appeal, and thus, has not been considered by the RO, there is 
no prejudice to the veteran in proceeding with this appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses a matter not addressed by the RO, the Board 
must provide an adequate statement of reasons and bases as to 
why there is no prejudice to the veteran).  In that regard, 
the Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim, and the 
RO has made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.  Moreover, 
the veteran was afforded a VA examination in November 1998 in 
connection with his claim.  Additionally, VA treatment 
reports from September 1998 and a December 1998 radiology 
report are also associated with the file.  Finally, the 
evidence of record includes a transcript of the veteran's 
personal hearing conducted in January 2000.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The Board observes that the veteran was first awarded service 
connection for malaria in a February 1946 rating decision, 
and was assigned a 10 percent evaluation.  In a subsequent 
rating decision in September 1946, the veteran's rating was 
increased to 50 percent disabling, and then in a May 1950 
decision it was deemed noncompensable from August 1947.  In 
September 1998, the RO received the veteran's claim for an 
increased rating.  The veteran's malaria rating has remained 
noncompensable to the present date, and the veteran contends 
in this appeal that his current rating does not adequately 
reflect the severity of his malaria.  

The veteran is presently assigned a noncompensable rating for 
malaria pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 6304.  
The only other available rating under this code is a 100 
percent evaluation, applicable where medical evidence shows 
the veteran's malaria to be an active disease.  A Note to 
Diagnostic Code 6304 states that the diagnosis of malaria 
depends on the identification of the malarial parasites in 
blood smears.  Relapses must be confirmed by the presence of 
malarial parasites in blood smears.  Thereafter, rate 
residuals such as liver or spleen damage under the 
appropriate system.  38 C.F.R. § 4.71a, Diagnostic Code 6304.

The medical evidence of record reveals that in September 
1998, the veteran was treated on an outpatient basis at the 
VA Medical Center in St. Louis.  No subjective complaints 
were noted in the medical report.  The veteran was diagnosed 
with a malarial episode and was instructed to increase his 
fluid intake, take clindamycin and quinine sulfur for his 
condition.  One day later the veteran reported to the 
emergency room with complaints of fever, nausea, chills and 
bone pain.  Again he was diagnosed with a malarial episode.  

In November 1998, the veteran underwent a VA examination.  
The veteran stated that during the previous 12 to 15 years he 
had experienced an annual malarial flare up during which he 
would have a high fever along with achy bones and muscles.  
Upon physical examination the veteran had a temperature of 
98.8, orally.  His capillary refill time was less than 3 
seconds.  The veteran's mucous membranes were moist and pink, 
bowel sounds were present, and there was no tenderness on 
palpation.  A malarial smear was obtained in which no malaria 
parasite was seen, and the veteran's spleen was found to be 
of normal size.  

The pertinent medical evidence associated with the file also 
includes a radiology diagnostic report.  Based on X-rays 
taken in December 1998, the veteran's abdomen was found to 
have normal echogenicity of the liver with no evidence of 
solid or cystic mass.  The intrahepatic biliary ducts were 
not dilated, and the gallbladder was not distended.  There 
was no evidence of thickening in the gallbladder wall.  The 
veteran's spleen was not enlarged, and there was no evidence 
of mass.  Finally, there was no showing of solid mass or 
abnormal fluid collection with respect to the veteran's 
pancreas.

VA outpatient treatment records dated from September 1999 
through December 1999 are negative for any evidence of a 
positive blood smear for malaria, or any residuals directly 
attributable to malaria.  A December 1999 VA record indicates 
that the veteran had a history of malaria, but that the 
latest blood smear (in 1998) was negative.

The Board finds that the medical evidence supports the 
currently assigned noncompensable rating, but does not show 
that the veteran meets the criteria contemplated for the next 
higher 100 percent evaluation.  38 C.F.R. § 4.88b, Diagnostic 
Code 6304.  The Board notes the veteran's contentions of 
fever, chills, and bone and muscle aches, and acknowledges 
the September 1998 diagnosis of a malarial episode.  However, 
this diagnosis was rendered in the absence of a malarial 
smear, which was not ordered at the time.  At the time of the 
veteran's VA examination in November 1998, a parasitology 
report was requested.  No clinical finding of active malaria 
was identified through this blood smear testing. 
Additionally, a radiology diagnostic report in December 1998 
showed no abnormalities regarding the veteran's liver, 
gallbladder, spleen or pancreas.  The VA physician had noted 
during the November 1998 examination that the veteran's 
normal spleen size was further indicative of the absence of 
active malaria.  As such, in the absence of evidence of 
malarial parasites in the veteran's blood smears, or in the 
absence of any identifiable residuals of malaria, there is no 
basis for a compensable rating for the veteran's service-
connected malaria.  38 C.F.R. § 4.88b, Diagnostic Code 6304.

The Board finds that there are no other relevant diagnostic 
codes under which the veteran may be entitled to a higher 
rating.  In short, the Board finds that the veteran's 
symptomatology most closely approximates the criteria for the 
currently assigned noncompensable rating under Diagnostic 
Code 6304, and there is no basis for a higher rating at this 
time.  38 C.F.R. § 4.88b.  

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's 
malaria and its effects on the veteran's earning capacity and 
ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  
In conclusion, the current medical evidence, as previously 
discussed, does not warrant a compensable evaluation.  Should 
the veteran's disability picture change in the future, he may 
be assigned a higher rating.  See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for a higher rating.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  See 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additionally, the evidence does not reflect, nor does the 
veteran contend, that his malaria has adversely affected his 
employability beyond that contemplated in the VA Schedule for 
Rating Disabilities, which is premised on the average 
impairment in earning capacity.  In other words, the Board 
does not find it impracticable to apply the regular schedular 
standards, and finds no basis to warrant consideration of an 
extra-schedular rating under 38 C.F.R. § 3.321(b).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The schedular criteria not having been met, the claim to a 
compensable disability rating for malaria, is denied.  



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals



 

